Citation Nr: 1644545	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  11-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left wrist disability, to include arthritis and carpal tunnel syndrome.

2.  Entitlement to service connection for right knee degenerative joint disease, status post meniscectomy.

3.  Entitlement to service connection for hiatal hernia and gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for right eye retinal detachment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and V.H.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from August 1979 to October 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in April 2015; the hearing transcript has been associated with the file and has been reviewed.  

In July 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran VA medical examinations.  The action specified in the July 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's left wrist disability, to include carpal tunnel syndrome and arthritis, did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.

2.  The Veteran's right knee degenerative joint disease did not have onset in service and was not caused or permanently aggravated by the Veteran's active service, to include his service connected left knee disability.

3.  The Veteran's GERD or hiatal hernia did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.  

4.  The Veteran's right eye retinal detachment was not incurred in service nor was it caused by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist disability, to include carpal tunnel syndrome and arthritis, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for right knee degenerative arthritis, status-post meniscectomy, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a hiatal hernia and GERD have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for right eye retinal detachment have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Left wrist 

The Veteran is seeking entitlement to service connection for a left wrist disability, to include arthritis and carpal tunnel syndrome.  At his personal hearing, the Veteran testified that his left wrist condition began in service and that it was caused by physical activity in service.  At an April 2014 VA examination, the Veteran claimed that he began to get left wrist pain while in Air Assault School training in 1980s.  He asserted that this pain was aggravated by doing push-ups and moving backpacks around.  He reported that he went to see the base doctor and he had his left wrist wrapped.

Service treatment records show that in September 1980, the Veteran complained of right arm and fingertip pain, but no injury to the left arm or wrist was noted.  At his separation physical in February 1996, a history of cold weather injury in hands and fingers was noted on a Report of Medical History, but no disability of the upper extremities, including the left wrist, was noted on the Veteran's separation physical.  

The first post-service complaint of left wrist pain is documented in an October 2007 VA outpatient treatment note.  At that time, the Veteran reported intermittent left wrist pain of one month duration.  He denied any injury to the wrist, as well as numbness or tingling.  On examination, no swelling or erythema of the left wrist was observed, but some tenderness of the dorsal aspect of the wrist was noted.
Phalen's test was negative, but Tinel's and Finklestein tests were positive.  The Veteran was diagnosed with left carpal tunnel syndrome.  Per a December 2007 VA Orthopedic Surgery treatment note, an x-ray of the left wrist showed widening of the scapholunate space and mild radiocarpal joint space narrowing.

In October 2015, a VA examiner opined that it is less likely than not that the Veteran's left wrist disability, to include carpal tunnel syndrome and arthritis, had onset in service or was caused by his active military service.  She explained:

Veteran had no documentation of left wrist complaints during active service.  His only complaint was cold weather injury in hands and fingers in the past, which was not documented to affect wrists and was not a condition noted by physician or veteran on separation physical.  He had no active complaints of left wrist during physical examinations or separation physical on Feb 23, 1996.  He first sought treatment for left wrist in 2004.  It is less likely as not that veteran's DJD of the left wrist with fracture began in service, or manifest to a compensable degree within one year of service or was caused by service.  Veteran's history is considered in this opinion.

The Veteran has not presented any medical evidence to the contrary.  Accordingly, based on all the above evidence, the Board finds that entitlement to service connection for a left wrist disability must be denied.  

Although the Veteran has tried to claim that his left wrist disability began in service, the preponderance of the evidence does not support this assertion.  There is no documentation of a left wrist condition in service or within one year of separation of service.

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

In this case, the Veteran's service treatment records have been associated with his claims folder and appear to span the entire period of his service, including enlistment and separation physicals.  Accordingly, the Board finds that the record is complete.  Furthermore, the Board concludes that it is likely that if the Veteran experienced any left wrist problems in service, he would have reported them.  Although the Veteran has argued that he was discouraged from reporting medical problems in service, the Board does not find this claim to be credible, based on the contemporaneous medical evidence, which shows that the Veteran frequently sought medical treatment during his military service for a variety of health problems, including complaints of pain or injury in a number of joints such as the feet, ankles, left knee, and back.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Thus, the Board finds the absence of any complaints of left wrist pain or injury in service or for many years after service to be highly probative evidence that this condition is unrelated to service.

Furthermore, the Board notes that the Veteran has presented conflicting evidence concerning when he first started experiencing left wrist problems.  In October 2007, he told a VA treatment provider that his symptoms were of one month's duration, which is certainly quite different from his later assertions that the condition developed in service.  Such inconsistencies further undermine the credibility of the Veteran's lay testimony.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995)(credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

To the extent the Veteran himself has tried to offer an opinion concerning the etiology of his left wrist carpal tunnel syndrome and arthritis, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a left wrist disability due to his active military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight. In addition, the inconsistencies noted above tend to reduce the weight afforded to his testimony. The Board gives greater weight to the October 2015 VA medical opinion and to the contemporaneous medical evidence.

For all the above reasons, entitlement to service connection for a left wrist disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Right knee

The Veteran is also seeking entitlement to service connection for degenerative joint disease of the right knee, status post meniscectomy.  At an April 2014 VA examination, the Veteran claimed that he began to get bilateral knee pain in 1980s, but alleged that he was told not to talk about the pain and did not seek help from the base doctor.  In the alternative, he has also argued that his right knee arthritis developed secondary to his left knee arthritis, which is a service connected disability.  

While the Veteran's service treatment records show several instances of treatment for a left knee disability, there are no documented complaints of right knee pain or injury.  No injury or disability of the right knee is documented on the Veteran's separation physical in February 1996.  

Post service, there is no evidence of any treatment for a right knee condition within one year of service or indeed, until more than a decade after the Veteran's separation from service.  A June 2013 VA outpatient treatment note documents that the Veteran reported onset of right knee pain five years ago, which would place onset in 2008, more than a decade after the Veteran's separation from service.

In October 2015, a VA medical examiner opined that it is less likely than not that the Veteran's right knee disability either had onset in service or was caused or permanently aggravated by his active military service, to include his service connected left knee disability.  She explained:

Veteran had no documentation of right knee pain during active service.  According to his last C&P examination in March 2014, he states that he was told not to talk about it, but contrary to that statement he had multiple medical appointments for other joints.  He had several physicals, including his separation physical, where he stated that there was no trick or locked knee.  Also he never documented any right knee complaints on his subjective history page for any yearly physicals or his separation physical.  It is less likely than not that this the Veteran's mild degenerative joint disease of the right knee status post meniscectomy, which he first sought treatment in 2007, began in service, manifest to a compensable degree within one year of service, or was caused by service.  Veteran's history is considered in this opinion.

She further observed:

It is less likely than not that veteran's left knee would cause DJD in the right knee, as aggravation affects the superior joint- i.e. hip, and not a lateral joint - i.e. right knee.  Therefore it is less likely than not that the DJD of the right knee was caused or aggravated by his service-connected left knee disability.

The Veteran has not presented any medical evidence that contradicts the October 2015 VA medical examiner's opinion.  Accordingly, for all the above reasons, entitlement to service connection for a right knee disability is denied.

As the Board explained above, it is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

In this case, the Veteran's service treatment records have been associated with his claims folder and appear to span the entire period of his service, including enlistment and separation physicals.  Accordingly, the Board finds that the record is complete.  Furthermore, the Board concludes that it is likely that if the Veteran experienced a right knee problem in service, he would have reported them.  Although the Veteran has argued that he was discouraged from reporting medical problems in service, the Board does not find this claim to be credible, based on the contemporaneous medical evidence, which shows that the Veteran frequently sought medical treatment during his military service for a variety of health problems, including complaints of pain or injury in a number of joints such as the feet, ankles, left knee, and back.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Thus, the Board finds the absence of any complaints of right knee pain or injury in service or for many years after service to be highly probative evidence that this condition is unrelated to service.

Additionally, the Board notes that the Veteran reported a post-service onset of his right knee disability to his VA treatment provider, contradicting his claims that he first experienced right knee pain in service.  This inconsistency further undermines the credibility of the Veteran's statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

To the extent the Veteran himself has tried to offer an opinion concerning the etiology of his right knee degenerative joint disease, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a right knee disability due to his active military service, to include as secondary to his service connected left knee disability, is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the October 2015 VA medical opinion.

For all the above reasons, entitlement to service connection for a left wrist disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Hiatal hernia/GERD

The Veteran is also seeking service connection for a gastrointestinal disability, claim as a hiatal hernia and gastroesophageal reflux disease (GERD).  At his hearing, as well as at an April 2014 VA examination, the Veteran claimed that he began to get heartburn while on active duty beginning 1989.  He reported that he would vomit his meals and that it would cut his breathing off.

Service treatment records show that the Veteran was treated in August 1986 for viral diarrhea, in April 1989 for stomach pain and diarrhea, and in April 1995 for acute gastroenteritis.  No disability of the abdomen or viscera, including hernia, is noted at the Veteran's separation physical.  

The Veteran reported at his April 2014 VA examination that post-service, he first sought treatment for heartburn in 2004 from a private provider and was prescribed Prilosec.  Treatment records from Dr. A.T. show that the Veteran was treated in 2006 for GERD and a hiatal hernia, as well as an h. pylori infection.  When he first sought treatment from VA in May 2007, he reported a history of heartburn, asymptomatic with Nexium; however, at that time, he provided no information about when he first observed symptoms.

In an October 2015 VA medical opinion, a VA examiner opined that the Veteran's GERD was less likely than not incurred in service.  She concluded:

Veteran had several GI complaints during active service.  In April 1989, he complained of stomach pain and diarrhea, which resolved without residual.  In August 1986, he had viral diarrhea/cramps for 2 days, which resolved completely, and in April 1995, he was diagnosed with acute gastroenteritis, which resolved without residual.  On several annual physicals, including the separation examinations in 1996, he denied frequent indigestion or any stomach, liver or intestinal trouble.  He first sought treatment for GERD in 2004.  It is less likely than not that veteran's GERD with hiatal hernia began in service or was caused by service.  The GI conditions in service were due to viral infections, which resolved without residual.  Viral illness does not lead to GERD.  Veteran's history is considered in formulating this opinion.

The Veteran has not submitted any medical evidence that establishes a relationship between his current disability and his military service.  To the extent he has offered his own medical opinion concerning the etiology of his GERD, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has GERD due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the opinion of the October 2015 VA examiner.  

Additionally, while the Veteran's representative has argued that the Veteran's GERD should be service connected as an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness related to the Veteran's service from January 1991 to April 1991 in Southwest Asia, the Board notes that GERD is not an undiagnosed illness nor has any treatment provider opined that it is a symptom of a chronic multisymptom illness.  In April 2014, a VA examiner explained:

GERD is related to a laxity in the sphincter between the esophagus and the stomach.  This has not been objectively, clinically proven to be associated with environmental toxins.  Therefore, it is less likely than not that the Veteran's current GERD is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

For all the above reasons, entitlement to service connection for GERD or a hiatal hernia is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Right eye 

Finally, the Veteran is seeking entitlement to service connection for residuals of right eye retinal detachment.

The Veteran's service treatment records are negative for any evidence of a detached right retina at any time during his period of active service or any injury to the right eye.  Post-service medical records document that he had a detached right retina surgically repaired in 2001, many years after separation from service.  At his personal hearing, the Veteran proposed that exposure to dust, smoke, and other environmental aggravates had somehow caused his later retinal detachment.  However, he has presented no medical evidence to support this theory of entitlement.  

As the Board has repeatedly noted, the Veteran is not a medical expert.  While there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has an eye disability due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

At an August 2010 VA Ophthalmology examination, the examiner diagnosed the Veteran with bilateral pseudophakia and a history of bilateral retinal detachment, repaired.  The examiner opined that the Veteran's retinal detachment was due to age.  

For all the above reasons, entitlement to service connection for right eye retinal detachment is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

Entitlement to service connection for a left wrist disability, to include arthritis and carpal tunnel syndrome, is denied.

Entitlement to service connection for right knee degenerative joint disease, status post meniscectomy, is denied.

Entitlement to service connection for hiatal hernia and gastroesophageal reflux disease (GERD) is denied.

Entitlement to service connection for right eye retinal detachment is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


